Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-9, 13, and 14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Acero Acero (U.S. Patent Application Publication 2010/0282737).
Regarding claim 1, Acero Acero discloses an induction heating arrangement (Fig. 1) comprising an induction coil (16) and a ferrite element arrangement (Abstract, “ferrite element arrangement”, Figs. 5-7), said ferrite element arrangement comprising one or more ferrite portions (Figs. 5-7, at least 2 elements per portion arranged in figs, e.g. each row is considered a portion and contains 3 elements), each said ferrite portion being formed by a ferrite element group comprising multiple ferrite elements (each circular or polygonal ferrite element 26 attached to induction heating element 10) , wherein the ferrite elements of each said ferrite element group are arranged according to a grid pattern (Acero Acero, figs. 5-7, grid pattern is apparent with spacing of elements and portions) in order to build the associated ferrite portion with a desired shape (the resulting grid is as desired).  
Regarding claim 2, Acero Acero discloses all the limitations of claim 1, as above, and further discloses an induction heating arrangement, wherein all said ferrite elements of said one or more ferrite portions comprise the same ferrite element shape (Acero Acero, Figs. 5-7, can see that they are the same shape).  
Regarding claim 4, Acero Acero discloses all the limitations of claim 1, as above, and further discloses an induction heating arrangement wherein the ferrite elements comprise a triangular, square, hexagonal, rhomboidal or polygonal shape (Acero Acero, Figs. 5-7, polygonal ferrite element 26). 
Regarding claim 5, Acero Acero discloses all the limitations of claim 1, as above, and further discloses an induction heating arrangement wherein the ferrite elements of a certain one of said one or more ferrite portions form a contiguous ferrite element arrangement in which the ferrite elements are arranged in pixel-like manner in close proximity to each other1 (Acero Acero, figs. 5-7, demonstrate arrangement and close proximity of elements 26.  These elements are pixel-like since it conform to applicant’s interpretation of a single shape that are arranged next to each other in order to form a large-scale ferrite portion).  

Regarding claim 6, Acero Acero discloses all the limitations of claim 1, as above, and further discloses an induction heating arrangement wherein adjacent ones of said ferrite elements comprise straight edges (see figs 5-7 the ferrite elements are hexagonal and contain straight edges), and said straight edges being arranged in parallel next to each other (Acero Acero, figs 5-7, the edges of the hexagon are adjacent and parallel to the neighboring hexagon).

Regarding claim 7, Acero Acero discloses all the limitations of claim 1, as above, and further discloses an induction heating arrangement wherein the shape of the one or more ferrite portions is adapted to a shape of the induction coil (Acero Acero, fig. 2, that the shape and size of the ferrite piece 26 is made to match the induction coil 16). 

Regarding claim 8, Acero Acero discloses all the limitations of claim 1, as above, and further discloses an induction heating arrangement wherein a whole or essentially a whole base area of the induction coil is covered by a single one of said one or more ferrite portions (Acero Acero, figs 5-7, since the portions may be designated, as long as the individual elements are within each portion,  thus, a “portion” could extend over the entire base area).  

Regarding claim 9, Acero Acero discloses all the limitations of claim 1, as above, and further discloses an induction heating arrangement wherein wherein a base area of the induction coil is covered by multiple said ferrite portions, said ferrite portions(Acero Acero fig. 7, can see at least two portions, and ¶0041 describes flexibility of arrangements of such portions).  

Regarding claim 13, Acero Acero discloses an induction hob comprising a hob plate (Acero Acero ¶0001, induction hob), fig. 1) and one or more induction heating arrangements according to claim 1 (see rejection above).  

Regarding claim 14, Acero Acero discloses an induction heating arrangement Figs.  comprising an induction coil (elements 16 all together) and a ferrite element arrangement located beneath  the induction coil (ferrite element 26 is below induction coil 16, fig. 2), said ferrite element arrangement comprising a plurality of polygonal (Figs. 5-8, elements 26, polygonal) brick-like ferrite elements having straight-edged sides (element 26, straight edges), adjacent ones of said straight-edged sides of adjacent ones of said ferrite elements being arranged parallel next to and in close proximity (is being understood in light of later clause “covers essentially a whole base area from below) with one another such that said plurality of ferrite elements together define a repetitive mosaic-like grid pattern adapted to a shape of the induction coil so that said pattern covers essentially a whole base area of said induction coil from below (fig. 5.  no substantial spaces in the coverage, interpreted that what covers is the “base area”. )


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3, 10, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Acero Acero (U.S. Patent Application 2010/0282737) in view of Chinazzo (U.S. Patent Application Publication 2016/ 0338153).

Regarding claim 3, Acero Acero discloses all the limitations of claim 1, as above, but does not further teach an induction heating arrangement wherein the one or more ferrite portions is built by a repetitive pattern of said ferrite elements, having two or more different shapes.  
However, Chinazzo teaches that such portions can be arranged in a grid having two or more shapes (Chinazzo, fig. 14, ferrite elements 20, different sizes can be seen.; 0035 “different lengths of ferrite bars”).   It would have been obvious to one having ordinary skill in the art at the time of the filing to modify Acero Acero with Chinazzo, to have different shaped ferrite in order to focus and distribute heat as desired, seeing as Acero Acero teaches that the modules or ferrite elements may be arranged different and in a flexible manner for creating desired heating profiles (Acero Aceron ¶¶0042,0045, “it is also possible to use ferrite element arrangements with a number of ferrite elements”).

Regarding claim 10, Acero Acero discloses all the limitations of claim 8, as above, but does not further teach an induction heating arrangement wherein said multiple ferrite portions comprise longitudinal axes which are radially arranged with respect to a centre of the induction coil.  
However, Chinazzo teaches that such portions can be arranged so that the portions further comprise sections that extend radially with respect to a center of said induction coil (Chinazzo, figs. 11-14, ferrite element 20, that is, this would be placed within the ferrite portions, ).   Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Acer Acero with Chinazzo, to have further first ferrite sections extend radially out in order to focus heat where desired,  even as Acero Acero teaches that the modules or ferrite elements may be arranged different and in a flexible manner for creating desired heating profiles (Acero Aceron ¶¶0042,0045, “it is also possible to use ferrite element arrangements with a number of ferrite elements”).

Regarding claim 17, Acero Acero discloses an induction heating arrangement comprising an induction coil and a ferrite element arrangement (Acero Acero fig. 1, figs. 1, and 5-7) located beneath the induction coil (ferrite elements 26 are below coil elements 16, fig. 2), said ferrite element arrangement comprising a first ferrite portion and a second ferrite portion distinct from the first ferrite portion (Figs. 7, distinct portions can be designated), each of said first and second ferrite portions comprising a respective plurality of polygonal, brick-like ferrite elements having straight-edged sides (ferrite elements 26 have straight edged sides), adjacent ones of said straight-edged sides of adjacent ones of said ferrite elements in the respective first or second ferrite portion being arranged parallel next to and in close proximity with one another such that said plurality of ferrite elements together define a grid pattern of the respective ferrite portion (Figs. 7, it can be seen that the adjacent sections, parallel, in close proximity, and in a grid pattern) .  
However, Acero Acero does not teach wherein each of the first and second ferrite portions comprising a first ferrite section that extends radially with respect to a center of said induction coil.  
However, Chinazzo teaches that such portions can be arranged so that the portions further comprise sections that extend radially with respect to a center of said induction coil (Chinazzo, figs. 11-14, ferrite element 20, that is, this would be placed within the ferrite portions, ).   Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Acer Acero with Chinazzo, to have further first ferrite sections extend radially out in order to focus heat where desired,  even as Acero Acero teaches that the modules or ferrite elements may be arranged different and in a flexible manner for creating desired heating profiles (Acero Aceron ¶¶0042,0045, “it is also possible to use ferrite element arrangements with a a number of ferrite elements”).


Claim 11, 12, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Acero Acero (U.S. Patent Application 2010/0282737) in view of Chinazzo (U.S. Patent Application Publication 2016/ 0338153). and Balay (European Patent Publication EP0936843; in applicant’s IDS).

Regarding claim 11, Acero Acero discloses all the limitations of claim 8, as above, but does not further teach an induction heating arrangement wherein each of said multiple ferrite portions comprises a T-shape with a first ferrite portion section and a second ferrite portion section, said first and second ferrite portion sections being arranged perpendicular to each other.  
However, Balay teaches ferrite portions comprising a T-shape with a first ferrite portion section and a second ferrite portion section, said first and second ferrite portion sections being arranged perpendicular to each other (Balay, fig. 1, elements 6) and  Chinazzo has such pieces radiating all the way around (Chinazzo, fig. 14; ¶0035, different orientations achieving things like “thermal efficiency” ¶0043, variations are contemplated ).  It would have been obvious to one having ordinary skill in the art at the time of the filing to modify Acero Acero with Chinazzo and Balay, to have different shaped ferrite elements combined a radially extending configuaration, including perpendicular orientations creating T-like shapes, in order to focus and distribute heat as desired, seeing as Acero Acero teaches that the modules or ferrite elements may be arranged different and in a flexible manner for creating desired heating profiles (Acero Aceron ¶¶0042,0045, “it is also possible to use ferrite element arrangements with a number of ferrite elements”).


Regarding claim 12, Acero Acero, Balay and Chinazzo teach all the limitations of claim 11, as above, and further teach an induction heating arrangement wherein said first ferrite portion section is longer than the second ferrite portion section.   However, Chinazzo teaches that a first ferrite portion section may be longer than a second ferrite portion section (Chinazzo, fig. 14, ferrite elements 20, different sizes can be seen.; 0035 “different lengths of ferrite bars”; This would have been combined in the combination above)

Regarding claim 18, Acero Acero and Chinazzo teach all the limitations of claim 17, as above, but do not further teach an induction heating arrangement wherein each of the first and second ferrite portions further comprising a second ferrite section that extends perpendicular to the associated first ferrite section at an outer circumferential boundary of said induction coil, 5said first and second ferrite portions thereby each having a T-shape and together being comprised in a star-like manner radiating from the center of said induction coil.
However, Balay teaches ferrite portions comprising a T-shape with a first ferrite portion section and a second ferrite portion section, said first and second ferrite portion sections being arranged perpendicular to each other (Balay, fig. 1, elements 6) and  Chinazzo has such pieces radiating all the way around a center radiating star-like (Chinazzo, figs. 11- 14; ¶0035, different orientations achieving things like “thermal efficiency” ¶0043, variations are contemplated ).  It would have been obvious to one having ordinary skill in the art at the time of the filing to modify Acero Acero with Chinazzo and Balay, to have different shaped ferrite elements combined a radially extending configuaration, including perpendicular orientations creating T-like shapes, as the perpendicularity is already contemplated,  in order to focus and distribute heat as desired, seeing as Acero Acero teaches that the modules or ferrite elements may be arranged different and in a flexible manner for creating desired heating profiles (Acero Aceron ¶¶0042,0045, “it is also possible to use ferrite element arrangements with a number of ferrite elements”).

Allowable Subject Matter
Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Specifically, regarding claim 15, Acero Acero discloses all the limitations of claim 14, as above, and but does not further disclose an induction heating arrangement wherein further comprising a base plate upon which said ferrite elements are fixed, said ferrite elements being provided in at least two distinct polygonal shapes.  It is already noted in claim 14, upon which this claim depends, that the elements would have to be grid-like and in close proximity and essentially cover the whole of the base.  Thus, to have two distinct shapes, would not be obvious, for such a grid-like orientation with different shaped ferrite pieces is not in the prior art.
Claim 16 is dependent on claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683.  The examiner can normally be reached on 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAWRENCE H SAMUELS/Examiner, Art Unit 3761                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 The applicant has defined the term “pixel-like” as elements comprising of a single shape or limited shape that are arranged next to each other in order to form a large-scale ferrite portion (see page 3 last paragraph).